UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 ParkAvenue, 36th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onMay 4, 2012is 362,656. ICONLeasing Fund Eleven,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income 2 Consolidated Statement of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Current portion of net investment in finance leases Asset held for sale, net Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Net investment in mortgage note receivable Net investment in finance leases, less current portion Vessel - Leased equipment at cost (less accumulated depreciation of $5,978,501 and$19,249,518, respectively) Investment in joint ventures Deferred income taxes, net Other non-current assets Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of long-term debt $ $ Derivative financial instrument Due to Manager and affiliates Accrued expenses and other liabilities Total current liabilities Non-current liabilities: Long-term debt, less current portion - Total Liabilities Commitments and contingencies (Note 13) Equity: Members' Equity: Additional members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations and Comprehensive Income (unaudited) Three Months Ended March 31, Revenue: Finance income $ $ Rental income Income from investment in joint ventures Net gain on sales of leased equipment - Total revenue Expenses: Administrative expense reimbursements - Manager General and administrative Vessel operating expense - Depreciation Impairment loss - Interest Gain on derivative financial instruments ) ) Total expenses Income before income taxes (Provision) benefit for income taxes ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Fund Eleven $ $ Net income attributable to Fund Eleven allocable to: Additional Members $ $ Manager $ $ Comprehensive income: Net income $ $ Change in valuation ofderivative financial instruments Currency translation adjustment Total comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Fund Eleven $ $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Eleven per weighted average additional share of limited liability company interests outstanding $ $ See accompanying notes to consolidated financial statements. 2 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statement of Changes in Equity Members' Equity Additional Shares of Limited Liability Company Interests Additional Members Manager Accumulated Other Comprehensive Income (Loss) Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2011 $ $ ) $ ) $ $ $ Net income - - Change in valuation of derivative financial instrument - Currency translation adjustment - Cash distributions - ) ) - ) ) ) Balance, March 31, 2012 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Finance income ) ) Rental income paid directly to lenders by lessees ) ) Income from investment in joint ventures ) ) Net gain on sales of leased equipment - ) Depreciation Impairment loss - Interest expense paid directly to lenders by lessees Interest expense from amortization of debt financing costs Gain on derivative financial instruments ) ) Deferred tax provision (benefit) ) ) Changes in operating assets and liabilities: Collection of finance leases Other assets ) ) Accrued expenses and other liabilities ) Due to Manager and affiliates ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of leased equipment - Principal repayments on notes receivable Distributions received from joint ventures in excess of profits Other assets - ) Net cash provided by investing activities Cash flows from financing activities: Repayments of long-term debt - ) Repayments of revolving line of credit, recourse - ) Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $
